Citation Nr: 1715486	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for macular hole in the left eye. 

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee osteochondritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded the issues in December 2014 for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, in December 2014, the Board remanded the case for additional development.  In compliance with the remand, more recent VA treatment records were obtained.  Additionally, it was determined that there were no Social Security Administration (SSA) records or private treatment records to be obtained.  However, the Board finds that another remand is warranted.

Left Eye

The Veteran submitted a June 2009 claim for an increased rating due to a worsening of the vision in his left eye.  He indicated there was a near total loss of vision in his left eye and that his overall vision was deteriorating rapidly.

The most recent VA eye examination to determine the severity of his left eye disability was in February 2012.  The Veteran was diagnosed with macular hole in the left eye and early cataracts in both eyes.  He reported the vision in the left eye had been worsening.  The examiner indicated the Veteran's cataracts are age-related and very mild.  Vision testing revealed corrected vision of 20/40 or better in the right eye and 15/200 in the left eye.  There was no visual field defect.

Thereafter, the Veteran submitted a January 2015 statement in which he stated he has no vision in his left eye and weakening vision in his right eye.  He noted that if anything happens to his right eye then he would be considered totally blind.  He stated he protects his right eye constantly, including with protective glasses.

The Board finds a new VA examination is required to determine the current severity of his left eye disorder.  There is evidence in the record suggesting that the Veteran's disability may have worsened since the last VA examination in February 2012.  Fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly as the last VA eye examination is more than five years old.  Therefore, a new VA examination is required to address the current nature and severity of his left eye disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Left Knee

With regard to his left knee rating, he indicated in June 2009 that his left knee collapses frequently, has caused him to fall down, and overall the stability is fragile and painful.  Further, in the February 2012 substantive appeal he indicated he cannot stand on his left leg without it collapsing.

The Veteran was most recently afforded a VA examination for his left knee in January 2012 in which he was diagnosed with left knee arthritis.  The Veteran reported increasing pain and stiffness after periods of inactivity and symptoms of giving way.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees, with pain on movement.  Further, no instability or subluxation/dislocation was noted.

The Veteran's January 2015 statement indicated that he almost continually suffers from deep throbbing pain, periodic collapse of his left knee and leg, as well as sporadic instability.  He noted that his left leg locks up and collapses and that he cannot remain motionless for more than 20 minutes before experiencing pain.

As additional relevant evidence has been submitted subsequent to the January 2012 VA examination, a new VA examination is required to assess the Veteran's left knee disability.  Further, the January 2012 VA examination report did not include full joint testing for pain on both active and passive motion, and with weight-bearing, as well as nonweight-bearing.  The Board notes the January 2012 examiner did test the right, undamaged joint of the Veteran.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, a remand is also necessary in order to afford the Veteran a new VA examination to determine the severity of his left knee disability and that addresses such inquiries.

The Board notes that, in the January 2015 statement, the Veteran indicated that he has no private physician from which he receives treatment and that all his treatment is through VA.  Further, he requested that VA make a determination on his claims based on the evidence currently of record.  However, while the Board is cognizant of the Veteran's request, the Board finds that further development, including new VA examinations for both claims, is warranted prior to adjudication of the claims.

As the Veteran is being scheduled for new VA examinations, he is advised that the duty to assist is not always a one-way street.  Should he fail to attend his VA examinations without good cause, his increased rating claims will be considered based on the evidence of record.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the remand, updated VA treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since March 2015, including from Palm Harbor Clinic.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected left eye disability.  The electronic record must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all current manifestations of the Veteran's left eye disability.  In particular, the examiner must indicate the degree of visual impairment in the Veteran's eyes, including impairment of central visual acuity, any impairment of visual field, and any impairment of eye muscle function.  Additionally his lay evidence of record should be addressed and discussed.

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the current nature and severity of his left knee disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and any effect pain has on range of motion.

The left knee joint should also be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, to the extent possible, joint stability testing should be performed and the examiner should indicate the severity of any joint instability found in the left knee.

All opinions expressed should be accompanied by supporting rationale.  The Veteran's lay contentions should also be addressed by the examiner.

4.  Notify and explain to the Veteran the consequences of him failing to report for the rescheduled VA examinations, particularly in light of the noted inadequacies of the existing evidence of record, and citing any relevant regulations, including 38 C.F.R. § 3.655.

5.  Finally, and after any further development deemed necessary, readjudicate the issues.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

